Ostrander, J.
(after stating the facts). The contract of the parties was terminable at the will of *466either. Plaintiff was performing it when performance was interrupted. He was paid for all services rendered. He seeks in this action to recover his contract salary, as salary, for an indefinite period, during which he performed no service. His theory is that the interruption was without defendant’s fault or his fault, and effected no change in the relation of the contracting parties. According to this theory the contract is still in force and the salary running on, since it does not appear that the directors of defendant have, by formal action, terminated it, nor that plaintiff is not now standing ready to perform services when called upon to do so.
Manifestly plaintiff’s theory must include the idea that defendant is free from fault, since defendant had the right to terminate the contract at any time. The interruption was sufficient to prevent plaintiff from earning his salary, since, he says, it prevented him from rendering the contract consideration for his salary, which was his services.
There is a suggestion, rather than a claim, or contention, presented to the effect that the president of defendant made with plaintiff some ad interim, arrangement, or bargain, to the effect that he was to be at the call of defendant. It will not be assumed that defendant’s president had authority to contract to pay for unearned wages or to waive performance of the contract by plaintiff. Decisions to which our attention is directed are none of them decisive of the question which is presented. See Howard v. Daly, 61 N. Y. 362 (19 Am. Rep. 285); Olmstead v. Bach & Son, 22 L. R. A. 74 (78 Md. 132, 27 Atl. 501, 44 Am. St. Rep. 273) ; Keedy v. Long, 71 Md. 385 (18 Atl. 704, 5 L. R. A. 759); Granger v. Brewing Co., 25 Misc. Rep. 701, 55 N. Y. Supp. 695; Kennedy v. Lumber Co., 102 Wis. 284 (78 N. W. 567); James v. Allen County, 44 Ohio St. 226 (6 N. E. 246, 58 Am. Rep. 821).
*467I conceive that, so far as the controlling principle is concerned, the case is not different from one where plaintiff was prevented by. the defendant from earning his wages. It is clear that the defendant did not so arrange or so force matters that plaintiff was admitted to earn his salary. The result was the same as if defendant had denied plaintiff opportunity to perform the contract. In such a case, even if the contract was for a fixed period, plaintiff could not recover wages, as such, by a showing that he stood ready to perform. To this effect is the modem law in England and in this country, as the cases cited show.
■ It is true that defendant, in an effort to compel recognition of plaintiff and enable him to earn his salary, secured a decree of the chancellor restraining certain persons from interfering in any form or manner with the management of the business affairs of the defendant by plaintiff while he remained such manager, reciting, too, that at “the date hereof” (the date of the decree, June 1, 1914) plaintiff “is” the general manager of defendant. It remains that, either because he never thereafter undertook to manage the affairs of defendant, or for some other reason, plaintiff did not perform any service, earned no salary.
The judgment is reversed, with costs to appellant.
Kuhn, C. J., and Stone, Bird, Moore, Steere,. Brooke, and Fellows, JJ., concurred.